DISMISSED and Opinion Filed November 2, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01551-CV

       WARREN CHEN AND DYNACOLOR, INC., Appellants
                            V.
  RAZBERI TECHNOLOGIES, INC., THOMAS J. GALVIN, LIVEOAK
   VENTURES PARTNERS 1A, L.P., KENNETH L. AND VIRGINIA T.
  BOYDA, AS TRUSTEES OF THE BOYDA FAMILY, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-16568

                        MEMORANDUM OPINION
                Before Justices Whitehill, Schenck, and Browning
                          Opinion by Justice Browning
      In this appeal, appellants Warren Chen and DynaColor, Inc. challenge an

interlocutory order denying their special appearance. For the following reasons, we

dismiss the appeal as moot.

                                   Background

      The underlying lawsuit involved, among other things, claims for fraud and

breach of fiduciary duty regarding the purchase of certain stock. Appellants filed a

special appearance, which the trial court denied. Appellants filed an accelerated
notice of appeal challenging the special appearance. Despite appellants’ attempts to

stay the underlying proceedings, the proceedings continued.

      Appellees subsequently filed motions for summary judgment, which the trial

court granted. The trial court signed a final judgment in appellees’ favor on June

30, 2020. The final judgment stated, “The Court previously disposed of certain

issues and claims in the above-referenced February 19, 2020 Order, the June 18,

2020 Order, and two nonsuit orders signed on April 23, 2020. These orders and all

other orders of the Court in this case are incorporated herein.”

      Based on the final judgment, appellees filed a motion to dismiss arguing the

interlocutory appeal is now moot. They rely on City of Lancaster v. White Rock

Commercial, LLC, No. 05-16-00842-CV, 2017 WL 2875520, at *1 (Tex. App.—

Dallas July 6, 2017, no pet.) (mem. op.) and Henry v. Flintrock Feeders, Ltd., No.

07-04-0224-CV, 2005 WL 1320121, at *1–2 (Tex. App.—Amarillo June 1, 2005,

no pet.) (mem. op.). Appellants oppose the motion to dismiss.

                                     Discussion

      “Appeals of some interlocutory orders become moot because the orders have

been rendered moot by subsequent orders.” Hernandez v. Ebrom, 289 S.W.3d 316,

319 (Tex. 2009). We applied this reasoning in City of Lancaster. 2017 WL
2875520, at *1.

      In that case, the trial court denied the city’s plea to the jurisdiction based on

governmental immunity, and the city perfected an interlocutory appeal. Id. While

                                         –2–
the interlocutory appeal was pending, the underlying case went to trial and final

judgment. Id. We asked for supplemental briefing on whether the appeal was

mooted by the final judgment, and both parties argued the appeal was not moot. Id.

      We concluded otherwise. Relying in part on Hernandez, we reasoned the

interlocutory appeal was moot because the appealed interlocutory order merged into

the final judgment and could be challenged in an ensuing appeal. Id. We further

noted that although the issues related to the denial of the plea to the jurisdiction may

not be moot, the purpose of the interlocutory appeal had been mooted by the final

judgment. Id. (citing Tex. Dep’t of Pub. Safety v. Alexander, No. 03-04-00439-CV,

2005 WL 8147253 (Tex. App.—Austin Apr. 14, 2005, no pet.) (mem. op.)). Thus,

although the city could not challenge the plea to the jurisdiction through its

interlocutory appeal, it could raise the issue in its appeal from the final judgment.
Id.

      In Henry, the Amarillo court of appeals considered whether a final summary

judgment rendered moot the interlocutory appeal challenging the denial of a special

appearance. 2005 WL 1320121, at *1. The court held that the final judgment did in

fact moot the interlocutory appeal. Id. at *2 (citing Richards v. Mena, 820 S.W.2d
372, 373 (Tex. 1991) (final judgment moots an appeal of temporary injunction)).

      Appellants have failed to provide any persuasive arguments challenging these

authorities. Rather, similar to these cases, appellants filed an interlocutory appeal,

and the trial court entered a final judgment prior to consideration of the appeal. The

                                          –3–
special appearance order merged into the final judgment mooting this interlocutory

appeal.

      To the extent appellants argue that Texas Rule of Civil Procedure 120a(4)

precludes waiver of a special appearance, their argument is misplaced. See TEX. R.

APP. P. 120a(4). The issue is not one of waiver because appellants could have

challenged the special appearance post-judgment by filing a separate notice of

appeal. They chose not to. Accordingly, we grant appellees’ motion to dismiss this

interlocutory appeal as moot.

      Appellees also request that the Court expedite issuance of the mandate.

However, appellate rule 18.1(c) allows the Clerk to issue the mandate earlier than

the designated deadlines “if the parties so agree, or for good cause on the motion of

a party.” TEX. R. APP. P. 18.1(c). Nothing in the motion indicates appellants have

agreed to expedite the mandate. Moreover, appellees have not established good

cause for expediting issuance of the mandate. At this time, we deny appellees’

request to expedite the mandate.

      For the reasons stated above, we dismiss this appeal as moot. TEX. R. APP. P.

42.3(a).


                                           /John G. Browning/
                                           JOHN G. BROWNING
                                           JUSTICE

191551F.P05


                                        –4–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WARREN CHEN AND                              On Appeal from the 193rd Judicial
DYNACOLOR, INC., Appellants                  District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-18-16568.
No. 05-19-01551-CV          V.               Opinion delivered by Justice
                                             Browning. Justices Whitehill and
RAZBERI TECHNOLOGIES, INC.,                  Schenck participating.
THOMAS J. GALVIN, LIVEOAK
VENTURES PARTNERS 1A, L.P.,
KENNETH L. AND VIRGINIA T.
BOYDA, AS TRUSTEES OF THE
BOYDA FAMILY, ET AL.,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees RAZBERI TECHNOLOGIES, INC.,
THOMAS J. GALVIN, LIVEOAK VENTURES PARTNERS 1A, L.P.,
KENNETH L. AND VIRGINIA T. BOYDA, AS TRUSTEES OF THE BOYDA
FAMILY, ET AL. recover their costs of this appeal from appellants WARREN
CHEN AND DYNACOLOR, INC.


Judgment entered November 2, 2020.




                                       –5–